DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to each of claims 1, 12, and 22, the prior art does not disclose or render obvious the combination of the two power sources with an upper (dog) clutch circumscribing an inner clutch, and being electromagnetic, wherein the two clutches are capable of performing all of the described functions. With regard to claim language interpretation, each of claims 1, 12, and 22 recite a feature similar to “an inner clutch selectively connected to the inner clutch race transmitting power from the first power source to the output device or the second power source, or for receiving and transferring power from the output device or the second power source to the first power source.” In these clauses, the term “or” very clearly means that the clutch is able to do both these functions, meaning transmit torque from the first power source to the output device or in a different state to the second power source and also from the output device to the first power source and in a different state from the second power source to the first power source. For example, the specification describes that such an arrangement allows for a use where both clutches can be engaged simultaneously to connect both power sources to the output hub. This could be used to start an engine using the other power source or to capture energy via regenerative power between the two power sources. These advantages and functions are only possible if the same arrangement can provide a clutch that alternatively connects to the other two input/outputs. That is, these “or” transitions are not intended to be alternative embodiments but instead are alternative states of the same embodiment. 
In view of this interpretation, the prior art does not disclose the combination of the structure capable of performing all of the functional connections as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maruyama et al. (US 2020/0371590) discloses a single electromagnetic clutch. Hashimoto et al. (US 2017/0267246) discloses two power sources and two clutches which are separated from one another and therefore not interconnected as recited. Bangert (FR 2609512) discloses two radially nested electromagnetic clutches but which connect the same single input to the same single output. Deppert et al. (WO2018072946) discloses two electromagnetic clutches but does not provide all of the same functionality as is required by the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659